    Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 1 of 24       PageID #: 612




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

ISSAC RELPH,                               )
    Plaintiff,                             )
                                           )
v.                                         )    CIVIL ACTION NO. 2:19-01000-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                     MEMORANDUM OPINION AND ORDER

        Plaintiff Issac Relph brought this action under 42 U.S.C. § 1383(c)(3) seeking

judicial review of a final decision of the Defendant Commissioner of Social Security

(“the Commissioner”) denying his application for supplemental security income

(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.1 Upon

due consideration of the parties’ briefs (Docs. 16, 18) and those portions of the

transcript of the administrative record (Doc. 13) relevant to the issues raised, and

with the benefit of oral argument, the Court finds that the Commissioner’s final

decision is due to be AFFIRMED.2




1“Title XVI of the Act provides for the payment of disability benefits to indigent
persons under the Supplemental Security Income (SSI) program.” Bowen v. Yuckert,
482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (citing 42 U.S.C. §
1382(a)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings, order the entry of judgment, and
conduct all post-judgment proceedings in this civil action, in accordance with 28
U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and S.D. Ala. GenLR 73. (See
Docs. 20, 21).
 Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 2 of 24             PageID #: 613




                             I.    Procedural Background

      Relph    filed   the    subject   SSI   application   with   the   Social   Security

Administration (“SSA”) on December 16, 2016. After it was initially denied, Relph

requested, and on August 6, 2018, received, a hearing before an Administrative Law

Judge (“ALJ”) with the SSA’s Office of Disability Adjudication and Review. On

December 5, 2018, the ALJ issued an unfavorable decision on Relph’s application,

finding him not disabled under the Social Security Act and therefore not entitled to

benefits. (See Doc. 13, PageID.88-103).

      The Commissioner’s decision on Relph’s application became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s unfavorable decision on September 19, 2019. (See id.,

PageID.73-77). Relph subsequently brought this action under § 1383(c)(3) for

judicial review of the Commissioner’s final decision. See 42 U.S.C. § 1383(c)(3) (“The

final determination of the Commissioner of Social Security after a hearing [for SSI

benefits] shall be subject to judicial review as provided in section 405(g) of this title

to the same extent as the Commissioner’s final determinations under section 405 of

this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by a

civil action commenced within sixty days after the mailing to him of notice of such

decision or within such further time as the Commissioner of Social Security may

allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir.
 Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 3 of 24            PageID #: 614




2007) (“The settled law of this Circuit is that a court may review, under sentence

four of section 405(g), a denial of review by the Appeals Council.”).

                             II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence … is “more than a mere scintilla.” Ibid.; see, e.g., [Richardson
      v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842
      (1971)] (internal quotation marks omitted). It means—and means
      only—“such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion.” Consolidated Edison, 305 U.S. at
      229, 59 S. Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.
      Ct. 1816, 144 L. Ed. 2d 143 (1999) (comparing the substantial-evidence
      standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide

the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.
    Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 4 of 24      PageID #: 615




Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). See

also Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“A

preponderance of the evidence is not required. In determining whether substantial

evidence supports a decision, we give great deference to the ALJ’s factfindings.”

(citation omitted)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency’s decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
    Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 5 of 24       PageID #: 616




        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4



1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter, 808 F.3d at 822 (“In light of our deferential review,
there is no inconsistency in finding that two successive ALJ decisions are supported
by substantial evidence even when those decisions reach opposing conclusions.
Faced with the same record, different ALJs could disagree with one another based
on their respective credibility determinations and how each weighs the evidence.
Both decisions could nonetheless be supported by evidence that reasonable minds
would accept as adequate.”); Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991)
(“Substantial evidence may even exist contrary to the findings of the ALJ, and we
may have taken a different view of it as a factfinder. Yet, if there is substantially
supportive evidence, the findings cannot be overturned.”); Edlund v. Massanari, 253
F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence
is susceptible to more than one rational interpretation, the court may not substitute
its judgment for that of the Commissioner.”).

4 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
 Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 6 of 24             PageID #: 617




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in



84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651
F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v.
Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel,
185 F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the
administrative law judge’s reliance on the testimony of a vocational expert that was
‘not raise[d] . . . before the administrative agency or the district court’).”); In re Pan
Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight
Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve
a claim, argument, theory, or defense for appeal, she must first clearly present it to
the district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
(applying In re Pan American World Airways in Social Security appeal); Sorter v.
Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam)
(unpublished) (“Sorter has abandoned on appeal the issue of whether the ALJ
adequately considered her testimony regarding the side effects of her pain
medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79
(11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the
district court. She raised the issue only summarily, without any citations to the
record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
 Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 7 of 24             PageID #: 618




reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,
    Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 8 of 24     PageID #: 619




792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”

Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be

upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for SSI requires that a claimant be disabled, 42 U.S.C. §

1382(a)(1)-(2), meaning that the claimant is unable “to engage in any substantial

gainful activity by reason of a medically determinable physical or mental

impairment ... which has lasted or can be expected to last for a continuous period of


5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 9 of 24        PageID #: 620




not less than 12 months.” Id. § 1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).



6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 10 of 24            PageID #: 621




      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Moreover, even if a claimant is found disabled,

he or she is not eligible for benefits if alcoholism or drug addiction is a contributing

factor material to the determination of disability. See Doughty, 245 F.3d at 1278–79.

      Although the “claimant bears the burden of demonstrating the inability to

return to [his or] her past relevant work, the Commissioner of Social Security has

an obligation to develop a full and fair record.” Shnorr v. Bowen, 816 F.2d 578, 581

(11th Cir. 1987). See also Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003)

(per curiam) (“It is well-established that the ALJ has a basic duty to develop a full

and fair record. Nevertheless, the claimant bears the burden of proving that he is

disabled, and, consequently, he is responsible for producing evidence in support of

his claim.” (citations omitted)). “This is an onerous task, as the ALJ must

scrupulously and conscientiously probe into, inquire of, and explore for all relevant

facts. In determining whether a claimant is disabled, the ALJ must consider the

evidence as a whole.” Henry v. Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir.

2015) (per curiam) (citation and quotation omitted).

      If a court determines that the Commissioner reached his decision “by
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 11 of 24           PageID #: 622




focusing upon one aspect of the evidence and ignoring other parts of the record[, i]n

such circumstances [the court] cannot properly find that the administrative decision

is supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, the Court “review[s] the ALJ’s decision as the

Commissioner’s final decision.” Doughty, 245 F.3d at 1278. But “when a claimant

properly presents new evidence to the Appeals Council, a reviewing court must

consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262. Nevertheless, “when the [Appeals Council] has denied

review, [the Court] will look only to the evidence actually presented to the ALJ in

determining whether the ALJ’s decision is supported by substantial evidence.”

Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Relph had not engaged in substantial
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 12 of 24           PageID #: 623




gainful activity since the application date of December 16, 2016. 7 (Doc. 13,

PageID.93). At Step Two,8 the ALJ determined that Relph had the following severe

impairments: seizure disorder, major depressive disorder with reported psychotic

features, mild intellectual disability vs. borderline intellectual functioning, and

anemia. (Doc. 13, PageID.93-94). At Step Three,9 the ALJ found that Relph did not

have an impairment or combination of impairments that met or equaled the

severity of a specified impairment in Appendix 1 of the Listing of Impairments, 20

C.F.R. § 404, Subpt. P, App. 1. (Doc. 13, PageID.94-96).

         At Step Four,10 the ALJ determined that Relph had the residual functional



7 “For SSI claims, a claimant becomes eligible in the first month where she is both
disabled and has an SSI application on file.” Moore, 405 F.3d at 1211. Relph
initially alleged disability beginning May 7, 2013, but later amended the onset date
to the application date. (Doc. 13, PageID.91).

8 “The severity regulation increases the efficiency and reliability of the evaluation
process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. See
also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per
curiam) (Step Two “is a ‘threshold inquiry’ and ‘allows only claims based on the
most trivial impairments to be rejected.’ ” (quoting McDaniel v. Bowen, 800 F.2d
1026, 1031 (11th Cir. 1986)). “[A]n ‘impairment is not severe only if the abnormality
is so slight and its effect so minimal that it would clearly not be expected to
interfere with the individual's ability to work, irrespective of age, education or work
experience.’ A claimant’s burden to establish a severe impairment at step two is
only ‘mild.’ ” Schink, 935 F.3d at 1265 (citation omitted) (quoting McDaniel, 800
F.2d at 1031).

9Conversely to Step Two, Step Three “identif[ies] those claimants whose medical
impairments are so severe that it is likely they would be found disabled regardless
of their vocational background.” Yuckert, 482 U.S. at 153.

10   At Step Four,
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 13 of 24        PageID #: 624




capacity (RFC) “to perform ‘medium work,’ as that term is otherwise defined in 20

CFR 404.1567(c)[,]” 11 finding that Relph “can lift and carry up to 50 pounds



      the ALJ must assess: (1) the claimant's residual functional capacity
      (“RFC”); and (2) the claimant's ability to return to her past relevant
      work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
      regulations define RFC as that which an individual is still able to do
      despite the limitations caused by his or her impairments. 20 C.F.R. §
      404.1545(a). Moreover, the ALJ will “assess and make a finding about
      [the claimant's] residual functional capacity based on all the relevant
      medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
      Furthermore, the RFC determination is used both to determine
      whether the claimant: (1) can return to her past relevant work under
      the fourth step; and (2) can adjust to other work under the fifth
      step…20 C.F.R. § 404.1520(e).

      If the claimant can return to her past relevant work, the ALJ will
      conclude that the claimant is not disabled. 20 C.F.R. §
      404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
      relevant work, the ALJ moves on to step five.

      In determining whether [a claimant] can return to her past relevant
      work, the ALJ must determine the claimant's RFC using all relevant
      medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
      is, the ALJ must determine if the claimant is limited to a particular
      work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
      claimant’s RFC and determines that the claimant cannot return to her
      prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

11 “To determine the physical exertion requirements of different types of
employment in the national economy, the Commissioner classifies jobs as sedentary,
light, medium, heavy, and very heavy. These terms are all defined in the
regulations … Each classification … has its own set of criteria.” Phillips, 357 F.3d
at 1239 n.4. The criteria for “medium” work are as follows:

      Medium work involves lifting no more than 50 pounds at a time with
      frequent lifting or carrying of objects weighing up to 25 pounds. If
      someone can do medium work, we determine that he or she can also do
      sedentary and light work.
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 14 of 24          PageID #: 625




occasionally and up to 25 pounds frequently[;] can push and pull within those same

exertional limits[;] can stand or walk for about 6 hours altogether and … can sit for

at least 6 hours out of an 8-hour workday[;] can perform tasks not involving the

climbing of ladders, ropes, or scaffolding[;] can perform tasks not involving

operation of vibrating tools or equipment or operation of heavy machinery[;] can

perform tasks not involving operation of motorized vehicles or involving exposure to

workplace hazards such as unprotected heights or dangerous moving machinery[;]

can perform tasks in an environment with no greater than a moderate level of

ambient noise[;] can understand and carry out short, simple instructions consistent

with the performance of simple, unskilled work of a routine, repetitive nature[;] can

make simple, work-related decisions, but cannot carry out any complex instructions

and cannot engage in any long-term planning, negotiation, or independent goal-

setting[;] can tolerate occasional interaction with supervisors and co-workers, but no

more than superficial interaction with members of the general public[; and] can

tolerate minor, infrequent changes within the workplace.” (Doc. 13, PageID.96-101).

Based on the RFC, the ALJ determined that Relph was unable to perform any past

relevant work. (Id., PageID.101).

      At Step Five, after considering testimony from a vocational expert,12 the ALJ



20 C.F.R. § 416.967(c).

12“[T]he ALJ may determine whether the claimant has the ability to adjust to other
work in the national economy … by the use of a vocational expert. A vocational
expert is an expert on the kinds of jobs an individual can perform based on his or
her capacity and impairments. When the ALJ uses a vocational expert, the ALJ will
pose hypothetical question(s) to the vocational expert to establish whether someone
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 15 of 24        PageID #: 626




found that there existed a significant number of jobs in the national economy that

Relph could perform given his RFC, age, education, and work experience. (Doc. 13,

PageID.101-102). Thus, the ALJ found that Relph was not disabled under the Social

Security Act during the adjudicatory period relevant to his application. (Id.,

PageID.102).

                                  IV.    Analysis

                                    a.    RFC

      Relph broadly argues that the RFC the ALJ reached is not supported by

substantial evidence. No reversible error has been shown. Rather, Relph largely

provides his own recounting of the record evidence and asks the Court to accept it

over the ALJ’s findings. As the Commissioner correctly notes, Relph essentially

“attempts to have this Court reweigh evidence based on his layperson interpretation

of evidence and extra-record sources.” (Doc. 18 n.4, PageID.597). However, it is

axiomatic that a court may not decide the facts anew, reweigh the evidence, or

substitute its judgment for that of the ALJ. Winschel, 631 F.3d at 1178. The ALJ,

“and not the court, is charged with the duty to weigh the evidence, to resolve

material conflicts in the testimony, and to determine the case accordingly.” Wheeler

v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986) (per curiam). See also McCullars v.

Comm'r, Soc. Sec. Admin., 825 F. App'x 685, 691 n.1 (11th Cir. 2020) (per curiam)

(unpublished) (“ALJs are permitted, and in fact required, to use judgment in



with the limitations that the ALJ has previously determined that the claimant has
will be able to secure employment in the national economy.” Phillips, 357 F.3d at
1240.
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 16 of 24          PageID #: 627




weighing competing evidence and reaching a final determination as to whether an

applicant is disabled.”). Moreover, it is not enough to show that substantial evidence

also supports a finding of disability, or even that the greater weight of the evidence

favors such a finding. Even if the record evidence preponderates against it, an ALJ’s

decision need only be supported by substantial evidence to be upheld. Ingram, 496

F.3d at 1260. As the United States Supreme Court has recently observed, “the

threshold for such evidentiary sufficiency is not high.” Biestek, 139 S. Ct. at 1154.

That threshold is satisfied here.

      In determining Relph’s RFC at Step Four, the ALJ considered both the

objective medical evidence of record and Relph’s subjective statements about his

impairments and their symptoms—contrary to Relph’s claim that the ALJ “never

addressed the actual evidence (Doc.16, PageID.568). The ALJ also considered, and

gave “substantial weight” to, medical opinions from five different physicians—three

who conducted consultative examinations of Relph, and two non-examining state

agency advisors who reviewed the available evidence and denied Relph’s application

at the initial level. (See Doc. 13, PageID.99).13 Relph claims that the ALJ failed to



13     “ ‘Medical opinions are statements from physicians and psychologists or other
acceptable medical sources that reflect judgments about the nature and severity of
[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and
prognosis, what [the claimant] can still do despite impairment(s), and [the
claimant’s] physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79 (quoting
20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of medical opinion
sources: (1) treating physicians; (2) nontreating, examining physicians; and (3)
nontreating, nonexamining physicians.” Himes v. Comm'r of Soc. Sec., 585 F. App'x
758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing 20 C.F.R. §§
404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions, the ALJ must
consider a number of factors in determining how much weight to give to each
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 17 of 24          PageID #: 628




sufficiently show that he considered the relevant regulatory factors in weighing

these opinions. See 20 C.F.R. § 416.927(c). However, “the ALJ is not required to

explicitly address each of those factors[,]” Lawton v. Comm'r of Soc. Sec., 431 F.

App’x 830, 833 (11th Cir. 2011) (per curiam) (unpublished); accord Brock v. Comm'r,

Soc. Sec. Admin., 758 F. App'x 745, 751 (11th Cir. 2018) (per curiam) (unpublished),

and his decision otherwise indicates those factors were considered.

      The ALJ’s decision accurately recognized that three of the medical opinions

were from physicians who had conducted one-time consultative examinations of

Relph, while the other two were from non-examining reviewing physicians. See 20

C.F.R. § 416.927(c)(1) (“Generally, we give more weight to the medical opinion of a

source who has examined you than to the medical opinion of a medical source who

has not examined you.”). There were no medical opinions from treating sources in

the record, and Relph does not argue otherwise. See id. § 416.927(c)(2). The ALJ



medical opinion, including (1) whether the physician has examined the claimant; (2)
the length, nature, and extent of a treating physician's relationship with the
claimant; (3) the medical evidence and explanation supporting the physician’s
opinion; (4) how consistent the physician’s opinion is with the record as a whole; and
(5) the physician’s specialization. These factors apply to both examining and non-
examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586 F. App'x 521, 523
(11th Cir. 2014) (per curiam) (unpublished) (internal citations and quotation marks
omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) & (e)). “[T]he ALJ must
state with particularity the weight given to different medical opinions and the
reasons therefor.” Winschel, 631 F.3d at 1179.
       On January 18, 2017, the SSA substantially revised the regulations
governing how the Commissioner considers medical evidence, including medical
opinions. See 82 Fed. Reg. 5844 (Jan. 18, 2017); 82 Fed. Reg. 15,132 (Mar. 27, 2017).
However, those revisions apply only to claims filed on or after March 27, 2017, and
are therefore inapplicable to the subject application. Compare 20 C.F.R. § 416.920c
(applicable to claims filed on or after on or after March 27, 2017) with 20 C.F.R. §
416.927 (applicable to claims filed before March 27, 2017).
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 18 of 24        PageID #: 629




also stated that he found the medical opinions to be generally “consistent with the

evidence as a whole[,]” and his decision included specific discussion of the

examining physicians’ reports. See id. §§ 416.927(c)(3) (“The more a medical source

presents relevant evidence to support a medical opinion, particularly medical signs

and laboratory findings, the more weight we will give that medical opinion. The

better an explanation a source provides for a medical opinion, the more weight we

will give that medical opinion. Furthermore, because nonexamining sources have no

examining or treating relationship with you, the weight we will give their medical

opinions will depend on the degree to which they provide supporting explanations

for their medical opinions. We will evaluate the degree to which these medical

opinions consider all of the pertinent evidence in your claim, including medical

opinions of treating and other examining sources.”), 416.927(c)(3) (“Generally, the

more consistent a medical opinion is with the record as a whole, the more weight we

will give to that medical opinion.”). Indeed, the ALJ explained that he gave the

opinion of one of the consultative examiners, Dr. Robertson, only “substantial”

rather than “full” weight because objective evidence did not support Dr. Robertson’s

opinion that Relph would have “no exertional limitations whatsoever.” (Doc. 13,

PageID.99). And Relph does not claim that consideration of any other relevant

factors were omitted or overlooked. See 20 C.F.R. §§ 416.927(c)(5) (“We generally

give more weight to the medical opinion of a specialist about medical issues related

to his or her area of specialty than to the medical opinion of a source who is not a

specialist.”), 416.927(c)(6) (“When we consider how much weight to give to a medical
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 19 of 24          PageID #: 630




opinion, we will also consider any factors you or others bring to our attention, or of

which we are aware, which tend to support or contradict the medical opinion.”).

       Even in cases involving the medical opinions of treating physicians, a court

“will not second guess the ALJ about the weight [an] opinion deserves so long as he

articulates a specific justification for it.” Hunter v. Soc. Sec. Admin., Comm’r, 808

F.3d 818, 823 (11th Cir. 2015) (citing Moore, 405 F.3d at 1212). Here, the ALJ, as he

was required to do, “state[d] with particularity the weight given to different medical

opinions and the reasons therefor.” Winschel, 631 F.3d at 1179. “To a large extent,

[Relph] questions the ALJ’s RFC determination[,]” and the opinions of the medical

professionals, “based solely on the fact that []he has [various impairments].

However, the mere existence of these impairments does not reveal the extent to

which they limit h[is] ability to work or undermine the ALJ’s determination in that

regard.” Moore, 405 F.3d at 1213 n.6 (citing McCruter, 791 F.2d at 1547 (“ ‘severity’

of a medically ascertained disability must be measured in terms of its effect upon

ability to work”)).14

       Eleventh Circuit precedent does not require exacting detail or precision in an

ALJ’s decision, only that the ALJ “state with at least some measure of clarity the

grounds for [the] decision.” Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179.15



14Relph also claims that the findings of the mental health professionals “support
additional mental work-related limitations.” (Doc. 16, PageID.572). At most,
however, this is simply another invitation to have the Court impermissibly reweigh
the evidence and substitute its judgment for the ALJ’s.

15See also Garcia v. Comm'r of Soc. Sec., 833 F. App'x 303, 305–06 (11th Cir. 2020)
(per curiam) (unpublished) (“We will reverse only if the ALJ ‘fails to state with at
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 20 of 24          PageID #: 631




Here, the undersigned finds that the ALJ’s decision adequately indicates that he

considered the record as a whole in formulating the RFC. That Relph can point to

some evidence in the record cutting against the ALJ’s decision does not require

reversal, and consideration of that evidence does not convince the undersigned that

the RFC is not supported by at least substantial evidence.

                        b.     Credibility Determination

      Relph also challenges the ALJ’s credibility determination regarding his

subjective testimony as to the limiting effects of his symptoms. The undersigned is

not persuaded.

      A claimant may “attempt[] to establish disability through his or her own

testimony of pain or other subjective symptoms.” Holt v. Sullivan, 921 F.2d 1221,

1223 (11th Cir. 1991) (per curiam). “If a claimant testifies as to his subjective

complaints of disabling pain and other symptoms, … the ALJ must clearly

articulate explicit and adequate reasons for discrediting the claimant’s allegations



least some measure of clarity the grounds for his decision.’ Winschel, 631 F.3d at
1179 (internal quotation mark omitted). []Here, the ALJ did not commit reversible
error in his articulation of the weight accorded to Dr. Tauler’s treatment notes.
Although the ALJ did not refer to each of Dr. Tauler’s treatment notes, his decision
illustrates that he considered the content of the notes and explained ‘with at least
some measure of clarity’ the grounds for discounting Dr. Tauler's medical opinions.
Id. Thus, we find no reversible error in this regard.”); Brito v. Comm'r, Soc. Sec.
Admin., 687 F. App'x 801, 804 (11th Cir. 2017) (per curiam) (unpublished) (“Here,
substantial evidence supported the ALJ's finding that Brito’s testimony regarding
her symptoms was not entirely credible. Although Brito points to other evidence in
the record that was consistent with her hearing testimony and to which the ALJ did
not specifically refer in making her credibility determination, the ALJ was not
required to examine or reference every piece of evidence, so long as it is evident, as
it is here, that the ALJ considered Brito's medical condition as a whole.” (citing
Mitchell, 771 F.3d at 782)).
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 21 of 24           PageID #: 632




of completely disabling symptoms. Although this circuit does not require an explicit

finding as to credibility, the implication must be obvious to the reviewing court.

The credibility determination does not need to cite particular phrases or

formulations but it cannot merely be a broad rejection which is not enough to enable

the district court … to conclude that the ALJ considered her medical condition as a

whole.” Dyer, 395 F.3d at 1210-11 (citations and quotations omitted).

      If the record shows that the claimant has a medically-determinable
      impairment that could reasonably be expected to produce her
      symptoms, the ALJ must evaluate the intensity and persistence of the
      symptoms in determining how they limit the claimant's capacity for
      work. 20 C.F.R. § 404.1529(c)(1). In doing so, the ALJ considers all of
      the record, including the objective medical evidence, the claimant's
      history, and statements of the claimant and her doctors. Id. §
      404.1529(c)(1)-(2). The ALJ may consider other factors, such as: (1) the
      claimant's daily activities; (2) the location, duration, frequency, and
      intensity of the claimant's pain or other symptoms; (3) any
      precipitating and aggravating factors; (4) the type, dosage,
      effectiveness, and side effects of the claimant's medication; (5) any
      treatment other than medication; (6) any measures the claimant used
      to relieve her pain or symptoms; and (7) other factors concerning the
      claimant's functional limitations and restrictions due to her pain or
      symptoms. Id. § 404.1529(c)(3). The ALJ then will examine the
      claimant’s statements regarding her symptoms in relation to all other
      evidence, and consider whether there are any inconsistencies or
      conflicts between those statements and the record. Id. § 404.1529(c)(4).

Strickland v. Comm'r of Soc. Sec., 516 F. App'x 829, 831–32 (11th Cir. 2013) (per

curiam) (unpublished). “[C]redibility determinations are the province of the ALJ,

and [a court] will not disturb a clearly articulated credibility finding supported by

substantial evidence…” Mitchell, 771 F.3d at 782 (citation omitted).

      Here, the ALJ discussed Relph’s subjective complaints and found that, while
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 22 of 24               PageID #: 633




the record supported some limitations in Relph’s ability to work, it did not support

Relph’s claims of disabling symptoms. (See Doc. 13, PageID.100-101). As with the

RFC, Relph largely challenges the ALJ’s credibility finding by asking the Court to

find that the mere fact Relph has certain impairments necessarily suggests he has

disabling symptoms, which amounts to an invitation for the Court to impermissibly

substitute its own judgment for the ALJ’s. And while Relph does cite some record

evidence that he claims cuts against the ALJ’s credibility finding, it is not wholly

inconsistent with the ALJ’s determination that, “despite [Relph’s] impairments [he]

is still able to work, even if he is not in perfect health.” (Id., PageID.101).16

       Relph complains that “[t]he sparsity of the record and lack of specialized

treatment likely made it easy for the ALJ to dismiss [his] statements about the

nature and limiting effects of his impairments.” (Doc. 16, PageID.577). He

attributes this sparsity to the fact that he was uninsured and received all of his care



16Relph claims the ALJ “mischaracterize[d]” Relph’s medical history by finding that
Relph had only experienced one other seizure 18 months after the one documented
in June 2016. (Doc. 16, PageID.576). Relph claims that records show he also had
seizures in January and April 2017. (See id.). However, one of the three pages of
medical records Relph cites in support of this claim does not support that assertion,
as it was completed in June 2017. (Doc. 13, PageID.518). The other two pages are
handwritten records that are difficult to read; at most, the word “seizure” is
discernable to the undersigned on both, though the context cannot otherwise be
determined. (Id., PageID.530, 540). Even if Relph is correct that those records show
he experienced seizures at two other times, that does not substantially detract from
the ALJ’s ultimate finding that his seizures were sporadic in nature. See Jacobus v.
Comm'r of Soc. Sec., 664 F. App'x 774, 776 (11th Cir. 2016) (per curiam)
(unpublished) (“Where an ALJ makes a factual error, the error will be considered
harmless if it is clear that the error did not affect the ALJ's ultimate determination.
See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983). The ALJ’s factual errors
are harmless, as substantial evidence supports the ALJ's determination that
Jacobus was not entirely credible.”).
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 23 of 24            PageID #: 634




from a free clinic that was not equipped to provide specialized testing or lab work.

(See id., PageID.577-78). Be that as it may, “the claimant bears the burden of

proving that he is disabled, and, consequently, he is responsible for producing

evidence in support of his claim.” Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th

Cir. 2003) (per curiam). Moreover, there is no indication that the ALJ impermissibly

drew any adverse inference from a lack of treatment.17

      In sum, Relph has shown no error in the ALJ’s credibility determination. And

because he has failed to show the ALJ’s decision to limit him to a reduced range of

medium work was error, his argument that he should have been found disabled

under the Medical Vocational Guideline 202.06, which is applicable only where a

claimant is limited to a full range of light work, is without merit.18



17See Brown v. Comm'r of Soc. Sec., 425 F. App'x 813, 817 (11th Cir. 2011) (per
curiam) (unpublished) (“[T]he ALJ may not draw an adverse inference from a
claimant’s lack of medical treatment without first considering the claimant's
explanation for his failure to seek treatment. [Social Security Regulation (S.S.R.)
96–7p at 7]. []We have held that a claimant’s poverty can excuse his noncompliance
with medical treatment. Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir.1988).
Therefore, before denying an application based on a claimant's failure to comply
with prescribed medical care, the ALJ must consider whether the claimant is able to
afford the medical care. Ellison v. Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003).
Nevertheless, if the claimant’s failure to follow medical treatment is not one of the
principal factors in the ALJ’s decision, then the ALJ’s failure to consider the
claimant’s ability to pay will not constitute reversible error. See id. (holding that
ALJ’s failure to consider claimant's ability to pay was not reversible error because
the ALJ’s decision primarily was based on factors other than the claimant's failure
to obtain medical treatment).”).

18At oral argument, Relph argued, for the first time, that he was unable to perform
any of the other jobs the ALJ found he could perform at Step Five. The Government
objected to consideration of that issue, as it had not previously been raised in
Relph’s brief. Relph acknowledged that he had not briefed the issue, and gave no
good reason for not doing so. Rather, Relph’s counsel admitted that she was raising
Case 2:19-cv-01000-N Document 23 Filed 03/29/21 Page 24 of 24             PageID #: 635




      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Relph’s application for benefits is therefore

due to be AFFIRMED.

                                  V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Relph’s December 16, 2016 application for

SSI is AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 29th day of March 2021.

                                         /s/ Katherine P. Nelson
                                         KATHERINE P. NELSON
                                         UNITED STATES MAGISTRATE JUDGE




it for the first time because she disagreed with her “brief writer’s” decision to omit
it, a decision that they had discussed prior to the brief’s filing. Accordingly, Relph
has waived consideration of that issue by the Court. See (Social Security Scheduling
Order, Doc. 8, PageID.56 (requiring that the plaintiff’s brief “list[] the specific errors
upon which plaintiff seeks reversal of the Commissioner's decision”)); APA Excelsior
III L.P. v. Premiere Techs., Inc., 476 F.3d 1261, 1269 (11th Cir. 2007) (court of
appeals does “not consider claims not raised in a party's initial brief and made for
the first time at oral argument”).
